 


110 HRES 144 IH: Honoring the life and accomplishments of Arva 
U.S. House of Representatives
2007-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 144 
IN THE HOUSE OF REPRESENTATIVES 
 
February 8, 2007 
Ms. Jackson-Lee of Texas (for herself, Ms. Carson, Mrs. Christensen, Mr. Fattah, Mr. Hastings of Florida, Ms. Eddie Bernice Johnson of Texas, Mrs. Jones of Ohio, Ms. Kilpatrick, and Ms. Norton) submitted the following resolution; which was referred to the Committee on House Administration 
 
RESOLUTION 
Honoring the life and accomplishments of Arva Marie Johnson, a pioneer in the United States Capitol Police Department when she became the first African-American female to wear the uniform of the United States Capitol Police Department. 
 
 
Whereas Arva Marie Johnson was born on February 3, 1950, in Rocky Mount, North Carolina, the daughter of the late Sidney and Mary Worley; 
Whereas, upon graduation from Booker T. Washington High School in Rocky Mount, North Carolina, Marie Johnson relocated to Washington, DC, where she met and married her late husband James Johnson, with whom she had two children, a son Michael Johnson, who serves in the United States Air Force, and a daughter Crystal Johnson Powell, who works in the banking industry; 
Whereas, on October 15, 1974, Marie Johnson made history by becoming the first woman to join the uniformed service of the United States Capitol Police Department and the first African-American woman to join the United States Capitol Police Department in a law enforcement capacity; 
Whereas although Officer Johnson was also hired along with three white female cohorts, she was the first female officer to dress in a United States Capitol Police Department uniform while the others were assigned to plainclothes duties; 
Whereas Marie Johnson paved the way for gender diversity and equality on the United States Capitol Police Department by enduring, overcoming, and helping to eradicate unequal treatment; 
Whereas, when Marie Johnson joined the United States Capitol Police Department, there were no designated locker room facilities for women officers and women’s uniform apparel was unavailable, but throughout Marie Johnson maintained her professionalism and good cheer, earning the respect and friendship of her male counterparts; 
Whereas Marie Johnson was an original member in the Black Police Association which brought about significant changes in equality for African-Americans in the United States Capitol Police Department by lobbying Members of Congress and promoting fair testing procedures and performance standards to replace the favoritism and arbitrary testing procedures which too often prevented African-Americans from being promoted; 
Whereas Marie Johnson’s advocacy paved the way for more African-American appointments as Officers and Sergeants on the United States Capitol Police Department and the appointment of the first African-American Inspector, Fentress A. Hickman, who was later appointed to Deputy Chief; 
Whereas Marie Johnson was honored by the Black Police Association after 20 years of service with a plaque commemorating her distinguished service; 
Whereas Marie Johnson struggled as a working mother and at times employed assistance from her colleagues when she was a young mother working the night shift for the United States Capitol Police Department; 
Whereas, in February 2007, Marie Johnson retired from active duty after 32 years of faithful, honorable, and distinguished service to the United States Capitol Police Department; and 
Whereas Marie Johnson is the proud grandmother of a granddaughter, Mikayla Powell, to whom she is as devoted as she was to her duties as the first woman uniformed officer to the United States Capitol Police Department: Now, therefore, be it 
 
That the House of Representatives commends Arva Marie Johnson for her distinguished career of service to the United States Capitol Police Department and the people of the United States. 
 
